Title: Thomas Jefferson to Joseph Milligan, 9 April 1819
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Dear Sir
            Monticello Apr. 9. 19.
          
          The box of books came to hand the evening before last in good order, and I this day send to mr Lietch the 8. copies of Tracy & 3. of the Gardening books. I shall be glad to recieve without delay the statement of my account with you, the amount of which shall be promptly remitted.
          
            I salute you with friendship and respect.
            Th: Jefferson
          
        